                  Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 1 of 11



                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

GRAHAM CAPITAL MANAGEMENT, L.P.,                         :    CIVL ACTION NO.
                                                         :

                              Plaintiff,                 :



V


STEVEN BONGIOVANNI,

                              Defendant.                 :    OCTOBER 5,2018

                                           VERIFIED          MPLAINT
                Plaintiff Graham Capital Management, L.P., by and for its Complaint against Defendant

Steven Bongiovanni, hereby alleges as follows:

 I.             PARTIES

                1.     Plaintiff Graham Capital Management, L.P. ("GCM") is a Delaware limited

partnership with its principal place of business in Rowayton, connecticut.

                2.     GCM is an investment firm that manages approximately $15 billion in assets on

behalf of global pensions, wealth funds, endowments and foundations, and individual investors,

using a variety of discretionary and quantitative investment strategies.

                3.     Defendant Steven Bongiovanni is a resident of Pownal, Vermont and a former

employee of GCM.

il.             JURISDICTION AND VENUE

                4.     This Court has subject matter jurisdiction over this action under 28 U.S.C.      $


 1332(a) because GCM and Bongiovanni are citizens of different states and the matter               in

controversy exceeds the value of $75,000, exclusive of interest and costs.

                5.     GCM is a limited partnership, and none of its partners is   a   resident of Vermont.




 t00'762418.4
                Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 2 of 11



              6.     The value of the impairment that GCM seeks to prevent in this action exceeds

$75,000, as the confidential information that Bongiovanni took from GCM and has not retumed

is used by GCM to trade billions of dollars worth of financial instruments, including futures,

foreign currencies, and equities.

              7.     Venue is proper in this District under 28 U.S.C. $ 1391(bX2) because a

substantial part of the events or omissions giving rise to GCM's claims occurred in Connecticut.

              8.     In Bongiovanni's employment agreement with GCM, the parties agreed to

"submit to the exclusive jurisdiction of the courts of the State of Connecticut and the federal

courts of the United States of America located in such state within Fairfield County."

ilI.          FACTUAL BACKGROUND
              g.     GCM employed Bongiovanni in its Research Department, most recently as a

Senior Quantitative Research Analyst, pursuant to an Octob er 6,20t06emp1oyment agreement, a

copy of which is attached hereto as Exhibit A (the "Employrnent Agreement").

              10.    Section   I of the Employrnent   Agreement states:

                       The Employee shall engage in research support and such other functions on behalf
              of the Company as are from time to time assigned to the Employee by the Chairman of
              the Company or his designee, all in a manner consistent with all applicable laws and
              regulations, any code of ethics, compliance manual, employee handbook or other oral or
              written internal procedures as may be adopted by the Company from time to time, and
              subject to such oral or written directives as shall be specified by the Company from time
              to time.

(Ex. A $ 1.)

              11.    During his employment at GCM, Bongiovanni's responsibilities included

developing, implementing, and maintaining GCM's Quantitative Execution Systems ("QES").

The purpose of QES was to provide GCM with an electronic trading platform that would support

the execution of GCM's systematic trading strategies at the most favorable prices available for

GCM's clients.

                                                        -2-
t007624t8.4
                Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 3 of 11



              12.    During his employment at GCM, Bongiovanni's responsibilities also included

alpha research, which involves the development of computer software programs for systematic

trading.

              13.    In connection with his work for GCM, Bongiovanni had broad access to GCM's

confidential, proprietary, and trade secret information, including details and parameters     of
GCM's various trading systems and models.

              14.    In connection with his work for GCM, Bongiovanni attended Research

Department meetings at which there was wide-ranging discussions of GCM's confidential,

proprietary, and trade secret information, including details and parameters of GCM's various

trading systems and models. Research Department meetings also included discussions regarding

ideas for and the development of new trading systems.

              15.    Maintaining and protecting the confidentiality of information conceming GCM's

trading systems and models is crucial to GCM's business.

              16.    GCM strives to protect the confidentiality of information concerning its trading

systems and models, including by requiring employees who have access to such information to

acknowledge the confidentiality of such information and not to remove such information from

GCM's premises and computer systems.

              17.    Section 6(a) of the Emplo¡rment Agreement (which is a standard provision in all

of GCM's employment agreements) states:

                      The Employee agrees that, by virtue of the Employee's position of trust and
              involvement in the most confidential activities of the Company during the term of
              emploSzment, the Employee will have access to, come into possession of, and otherwise
              become familiar with, confidential information and trade secrets relating to the business
              of the Company. The Employee agrees that such confidential information and trade
              secrets are the sole and exclusive property of the Company. In consideration of, and as a
              condition to Employee's access to such confìdential information and trade secrets, the
              Employee further agrees that, during the term of employment, and at all times
                                                                                             following

                                                     -J
t007624t8.4
                Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 4 of 11



              termínation of employment, the Employee will hold in a fiduciary capacity solely for the
              benefit of the Company and will not communicate, divulge, discuss, use, furnísh, disclose,
              or make accessible to anyone such confidential inþrmation and trade secrets other than
              in the ordinary course of the Employee's work for the Company. Employee agrees to
              take reasonable steps to assure that such confidential inþrmation and trade secrets are
              stored securely on the premises of the Company and not to remove or send any swch
              information from the premises of the Company without the express written consent of the
              Company. For the pu{poses of this Agreement, confidential information and trade secrets
              shall include, without limitation, proprietary investment and trading models, programs
              and systems and the underlying and associated design, source code, documents, data files,
              investment strategies, trading system rules, risk management techniques, algorithms,
              mathematical equations used to design trading strategies, and other information of a
              confidential nature (whether written or oral, contained in computer files or software, or
              otherwise) relating to or concerning the business, operations, management, services,
              products, activities or affairs of the Company, including client lists and client names.

(Ex. A $ ó(a) (italics added).)

              18.    Section 6(b) of the Employment Agreement states

                      Upon termination of emplo¡rment, the Employee agrees to return to the Company
              all Company documents, papers, records, computer programs, software or other material,
              or copies of such material, in whatever form, in the possession or under the control of the
              Employee, including materials which may contain or from which may be derived
              confidential information and trade secrets, together with all equipment, documents, notes,
              keys, codes or other work product or property which is connected with or derived from
              the Employee's services to the Company and all copies thereof in whatever form.

(Ex. A $ 6(b).)

              19.    On September 27,20I8,GCM's counsel took Bongiovanni's deposition in

connection with a lawsuit that Bongiovanni had brought against GCM. Excerpts            of
Bongiovanni's deposition are attached hereto as Exhibit B.

              20.    During Bongiovanni's September 27,2018 deposition, he testified under oath that

he had secretly recorded various meetings at GCM during 2017 and,2Ol8. The meetings that

Bongiovanni secretly recorded included, but were not limited to, at least three Research

Department meetings at which there was discussion regarding GCM's confidential and

proprietary trading systems and models.



                                                      -4-
100762418.4
               Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 5 of 11



              21.   Bongiovanni testified at his September 27,2018 deposition that he has in his

possession at least five recordings of meetings with GCM personnel, including three Research

Department meetings. Bongiovanni testified that he may also have recordings of other GCM

meetings on backup drives.

              22.   Bongiovanni testified at his September 27,2018 deposition that he surreptitiously

recorded the GCM meetings using a hidden recording device, then later saved them to backup

discs. He also testified that he stores the backup discs at various locations, including his primary

residence in Vermont and his secondary residence in Connecticut.

              23.   Bongiovanni admitted at his deposition that he did not seek or receive permission

to record GCM Research Department meetings, or other meetings with GCM personnel, from the

participants in those meetings, from his supervisor, from Human Resources, or from anyone else

at GCM.

              24.   Bongiovanni also testified in his deposition that, during the same time period that

he was secretly recording GCM Research Department meetings and other meetings with GCM

personnel, he was actively seeking employrnent with other hedge funds and/or investment

advisory firms.

              25.   Bongiovanni testified in his deposition that he has participated in approximately

12 interviews       with other potential employers since the start of 2016. He refused to identifli the

potential employers with whom he interviewed.

              26.   By secretly recording meetings of the GCM Research Department, removing

those recordings from GCM's premises, making copies of the recordings, and retaining the

recordings in his possession, all without the express written consent of GCM, Bongiovanni

breached the Emplo¡rment Agreement.



                                                      -5-
t00762418.4
                Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 6 of 11



              27.    In light of Bongiovanni's breaches of the Employment Agreement that were

revealed in his September 27,2018 deposition, GCM terminated Bongiovanni's emplo¡rment on

October        I,2018. A copy of GCM's letter confirming    the termination of Bongiovanni's

employment is attached hereto as Exhibit C.

              28.    In accordance with Section 6(b) of the Employment Agreement, on October 1,

20I8,GCM instructed Bongiovanni to immediately retum to GCM "all Company documents,

papers, records, computer programs, software or other material, or copies of such material, in

whatever form, . . . including materials which may contain or from which may be derived

confidential information and trade secrets, together with all equipment, documents, notes, keys,

codes or other work product or property which is connected with or derived from


fBongiovanni's] services to the Company, and all copies thereof in whatever form." (Ex. C.)

GCM informed Bongiovanni that the foregoing instruction includes, but is not limited to, any

and all recordings of GCM meetings that are in Bongiovanni's custody, control, or possession.

(rd.)

              29.    Also on October 1,2018, GCM's attorney sent an e-mail to Bongiovanni's

attomeys, attaching a copy of the notice of Bongiovanni's termination and stating, "As set forth

in the third paragraph of the attached letter, Mr. Bongiovanni has a legal obligation to return all

documents, recordings and/or other materials in his possession, custody or control that constitute,

contain, refer to or from which may be derived confidential andlor proprietary information          of
GCM.          Please have all such documents, recordings and/or other materials delivered to   my

attention by no later than noon on Wednesday, October 3rd."

              30.    Bongiovanni did not return his recordings of GCM Research Department

meetings, or any other confidential or proprietary information of GCM, by noon on October 3.



                                                     -6-
t00762418.4
                Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 7 of 11



Neither Bongiovanni nor his attorneys have responded in any way to GCM's demand for the

retum of its confidential and proprietary information.

              31.    Bongiovanni still has not returned to GCM his recordings of GCM meetings, and

the other confidential and proprietary information of GCM that is in his possession, custody or

control.

              32.    Bongiovanni's recordings of GCM Research Department meetings and his failure

to return those recordings to GCM have the potential to cause irreparable harm to GCM, which

carurot be adequately compensated by money damages. The confidentiai GCM information

contained on Bongiovanni's recordings could enable a third party to replicate or front-run one or

more of GCM's proprietary trading strategies.

              33.    Section 12 of the Employment Agreement states:

                     In the event of a breach or threatened breach by the Employee of paragraph 6,        7
              or 8 of this Agreement, the Employee hereby expressly (i) agrees that the Company
              would suffer irreparable harm which may not be adequately compensated by money
              damages; (ii) agrees that the Company shall be entitled to an injunction, specific
              performance and other equitable relief to prevent a violation of the terms and conditions
              of this Agreement; and (iii) waives any requirement for the securing or posting of any
              bond in connection with the obtaining of any such relief.

(Ex. A $ 12.)

              34.    Section 12 of the Employment Agreement states,   "If the Company prevails in any
suit brought to enforce its rights under this Agreement, the Employee shall reimburse the

Company for its expenses, including costs and attorneys' fees, incurred in connection with such a

suit." (Ex.A$12.)

COUNT ONE             -   Breach of Contract

              35.    GCM repeats and realleges the allegations contained in Paragraphs   1-_   as   if fully
set forth herein.




                                                     -7-
t00762418.4
               Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 8 of 11



              36.   The Employment Agreement is a valid and enforceable contract between GCM

and Bongiovanni.

              37.   GCM performed its obligations under the Employment Agreement.

              38.   Bongiovanni breached the Employment Agreement by secretly recording

meetings that included discussions of GCM's confidential information and trade secrets,

removing those recordings from GCM's premises, making copies of the recordings, and failing

to return all copies of the recordings to GCM.

              39.   Bongiovanni's breaches of the Employment Agreement threaten to cause

irreparable harm to GCM.

COUNT TWO            -   Breach of Fiduciary Duty

              40.   GCM repeats and realleges the allegations contained in Paragraphs   1-_   as   if fully
set forth herein.

              41.   Bongiovanni's employment in the Research Department at GCM, and his access

to GCM's confidential and proprietary information and trade secrets, placed him in      a   position   of
trust and confidence with respect to GCM.

              42.   In connection with his ernployment at GCM, Bongiovanni owed a fiduciary duty

to GCM.

              43.   The fiduciary duty that Bongiovanni owed to GCM included a duty of loyalty.

              44.   Bongiovanni breached his fiduciary duty to GCM, including his duty of loyalty,

by secretly recording meetings that included discussions of GCM's confidential information and

trade secrets, removing those recordings from GCM's premises, making copies of the recordings,

and failing to return all copies of the recordings to GCM.




                                                    -8-
t007624t8.4
                 Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 9 of 11



               45.   Bongiovanni's breaches of fiduciary duty threaten to cause irreparable harm to

GCM.

               WHEREFORE, GCM prays that the Court grant the following relief:

               (1)   An injunction requiring Bongiovanni to return to GCM all GCM confidential

information and trade secrets, in any form, in his possession, custody, or control;

               (2)   An injunction permanently barring Bongiovanni from using any GCM

confidential information or trade secrets in any manner or for any purpose;

               (3)   An injunction permanently barring Bongiovanni from disclosing any GCM

confidential information or trade secrets to any person or entity outside of GCM;

               (4)   All   expenses incurred by GCM in connection with this action, including costs and

attomeys' fees; and

               (5)   Such other and further relief as the Court deems just and proper.

                                                            PLAINTIFF, GRAHAM CAPITAL
                                                            MANAGEMENT, L.P.

                                                            By:       /s/ Daniel L. Schwartz
                                                                  Daniel L. Schwartz (c109862)
                                                                  Howard Fetner (ct2687 0)
                                                                  Day Pitney LLP
                                                                  One Canterbury Green
                                                                  201 Broad Street
                                                                  Stamford, CT 06901
                                                                  T: (203) 977-7300
                                                                  F: (203) 977-7301
                                                                  dl schwartz@daypitney. com
                                                                  hfetner@daypitney. com




                                                      -9-
100'7624t8.4
                  Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 10 of 11




                                                   gEruruÇaueN
                  I, PaulSedlack, am Chìef Operating Affiçer of Grairam Capital Management, LP, the

plaintiff in this action. I have read the f'oregoing cornplaint and know the contents thereof, and

the same is true to my own knowledge, except as to matters therein stated to be alleged on

information and belief, and          as   to those matters, I believe them to be true. I verify undcr penalty

of periury under the laws of the Uírite¿ States of America that the fbregoing is true and correct.

                  Executecl on October 5,2018.




&
                                                                 Q^.ts¿
                                                                 Paul Sedlack




                                                          -10-
tiJ{!'Í(!2413 4
                Case 3:18-cv-01665-WWE Document 1 Filed 10/05/18 Page 11 of 11



                                               CERTIFICATION
               I hereby certify that on this 5th day of Octo ber, 2018, the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system.

Parties may access this        filing through the Court's CM/ECF system.

               I further certify that on this 5th day of October, 2018,   a copy   of the foregoing was sent by

e-mail to:

               Mark P. Carey
               Mark P. Carey, P.C.
               71 Old Post Road, Suite One
               Soutþort, CT 06890
               mcarey@capclaw.com


                                                                 /s/ Daniel L. Schwartz




                                                        -11-
t00'762418.4
